Exhibit 10.3
 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of September __, 2015, is
made by and between Majesco Entertainment Company, a Delaware corporation
(“Company”), and the holder of the Warrants (as defined below) signatory
hereto  (“Holder”).


WHEREAS, pursuant to that certain Subscription Agreement (the “Subscription
Agreement”), dated as of May 15, 2015, by and between the Company and the
Holder, whereby, among other things, the Holder  purchased from the Company
units of the Company’s securities (the “Units”) with each Unit consisting of of
shares of the Common Stock and/or Company’s Series C Preferred Stock (the
“Series C Preferred Stock”) and warrants (the “Warrants”) to purchase shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”);


WHEREAS, the Holder holds such number of Warrants as set forth on Schedule A
hereto (such Warrants, the “Exchange Securities”);


WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series D Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock (the
“Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Preferred Stock”), which Preferred Stock
shall be convertible into the Company’s Common Stock, in accordance with the
terms of the Certificate of Designations;


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Exchange Securities for shares
of the Company’s Common Stock, or, at the election of any Holder who would, as a
result of receipt of the Common Stock hold in excess of 4.99% of the Company’s
issued and outstanding Common Stock, shares of Preferred Stock.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.             Terms of the Exchange. The Company and Holder agree that the
Holder will exchange the Exchange Securities and will relinquish any and all
other rights he may have under the Exchange Securities in exchange for such
number of shares of Common Stock (the “Shares”) or the Preferred Stock (the
“Preferred Shares”, and such Preferred Shares as converted into Common Stock,
the “Conversion Shares”, and together with the Common Shares and the Preferred
Shares, the “Securities”) as set forth on Schedule A, annexed hereto.


2.            Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver
certificates representing the Exchange Securities to the Company and the Company
shall deliver to such Holder a certificate evidencing the Shares or the
Preferred Shares, as the case may be, in the name(s) and amount(s) as indicated
on Schedule A annexed hereto.  Upon closing, any and all obligations of the
Company to Holder under the Exchange Securities shall be fully satisfied, the
certificates evidencing the Exchange Securities shall be cancelled and Holder
will have no remaining rights, powers, privileges, remedies or interests under
the Exchange Securities.  Notwithstanding the foregoing, the Company
acknowledges that it will continue to have ongoing obligations under the terms
of the Subscription Agreement to the Holder.
 
3.           Further Assurances
 
Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


 
-1-

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:


a.           Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.                      Tax Advisors. The Holder has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, the Holder relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Holder understands that it (and not the Company) shall be responsible
for its own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.


c.            Information Regarding Holder.  Holder is an “accredited investor”,
as such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”)  under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable the
Holder to utilize the information made available by the Company to evaluate the
merits and risks of and to make an informed investment decision with respect to
the proposed purchase, which represents a speculative investment.  Holder has
the authority and is duly and legally qualified to purchase and own the
Securities.  Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.
 
d.           Legend.   The Holder understands that the Securities have been
issued (or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


 
-2-

--------------------------------------------------------------------------------

 
 
e.           Removal of Legends.   Certificates evidencing Securities shall not
be required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 and the Subscriber is not an affiliate of the Company
(provided that the Holder provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of the Holder’s counsel), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144), provided
that the Holder provides the Company with an opinion of counsel to the Holder,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC).  If
a legend is not required pursuant to the foregoing, the Company shall no later
than three (3) business days following the delivery by the Holder to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Holder as
may be required above in this Section 4(e), as directed by the Holder,
either:  (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are Shares or
Conversion Shares, credit the aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Holder, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of the Holder or its
designee.  The Company shall be responsible for any transfer agent fees or DTC
fees with respect to any issuance of Securities or the removal of any legends
with respect to any Securities in accordance herewith, including, but not
limited to, fees for the opinions of counsel rendered to the transfer agent in
connection with the removal of any legends.


f.           Restricted Securities.   The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Holder, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.


5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the Shares
or Preferred Shares, as the case may be, and the reservation for issuance and
issuance of Conversion Shares issuable upon conversion of the Preferred Shares
have been duly authorized by the Company's Board of Directors and no further
filing, consent, or authorization is required by the Company, its Board of
Directors or its stockholders.  This Agreement and any Other Agreement (as
defined herein) have been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


 
-3-

--------------------------------------------------------------------------------

 
 
b.           Organization and Qualification.  Each of the Company and its
subsidiaries (the “Subsidiaries”) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Exchange Documents or (iii) the authority or ability of the
Company to perform any of its obligations under any of the Exchange Documents.
Other than its Subsidiaries, there is no Person (as defined below) in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any governmental entity or any department or
agency thereof.
 
c.           No Conflict.  The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares and the Preferred Shares and reservation for issuance and
issuance of the Conversion Shares) will not (i) (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the OTC
Markets (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
d.           No Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.  The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
 
e.           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.  The offer and issuance of the Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.  The Company covenants and represents to the Holder
that neither the Company nor any of its Subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Exchange Documents.
 
f.           Issuance of Securities.  The issuance of the Shares and the
Preferred Shares are duly authorized and upon issuance in accordance with the
terms of the Exchange Documents shall be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
with respect to the issue thereof.  Upon issuance or conversion in accordance
with the Certificate of Designations, the Conversion Shares, when issued, will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.


 
-4-

--------------------------------------------------------------------------------

 
 
g.           Transfer Taxes.  As of the date of this Agreement, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Shares and the Preferred
Shares to be exchanged with the Holder hereunder will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.
 
h.           Equity Capitalization.  Except as disclosed on Schedule 5(h): (i)
none of the Company’s or any Subsidiary’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company or any Subsidiary; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
in the Company’s filings with the SEC (the “SEC Documents”) which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Holder true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.
 
(i)           Shell Company Status.  The Company is not and has not been for a
period of at least one (1) year prior to the date of this Agreement an issuer
identified in Rule 144(i)(1) of the Securities Act.  The Company is, and has
been for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.


6.           Additional Acknowledgments.  The Holder and the Company confirm
that the Company has not received any consideration for the transactions
contemplated by this Agreement.  Pursuant to Rule 144 promulgated by the
Commission pursuant to the Securities Act and the rules and regulations
promulgated thereunder as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule 144, the holding period of
the  Shares and the Preferred Shares (including the Conversion Shares upon
conversion of the Preferred Shares) tacks back to December 17, 2014, the issue
date of the Exchange Securities.  The Company agrees not to take a position
contrary to this paragraph.
 
                7.            Release by the Holder.


In consideration of the foregoing, Holder releases and discharges Company,
Company’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Company Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Company Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, arising under the Exchange Securities.  It being understood
that this Section shall be limited in all respects to only matters arising under
or related to the Exchange Securities and shall under no circumstances
constitute a release, waiver or discharge with respect to the Securities, the
Subscription Agreement, the related registration rights agreement or any
Exchange Documents or limit the Holder from taking action for matters with
respect to the Securities, the Subscription Agreement or any Exchange Document
or events that may arise in the future.


 
-5-

--------------------------------------------------------------------------------

 
 
8.  
          Miscellaneous.



a.   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
b.   Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
c.   Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d.   Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e.   Notices.  Any notice or communication permitted or required hereunder shall
be in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.


 
If to the Company, to:
Majesco Entertainment Company

4041- T Handley Road
S. Plainfield, NJ 07080
Attention:  Chief Executive Officer


If to Holder, to the address set forth on the signature page of the Holder
 
f.   Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.
 
g.   Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.


 
-6-

--------------------------------------------------------------------------------

 
 
h.   Headings.  The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
i.   Independent Nature of the Holder’s Obligations and Rights.  The obligations
of the Holder under the Exchange Documents are several and not joint with the
obligations of any other holder of Warrants (each, an “Other Holder”) under any
other agreement to exchange Warrants (each, an “Other Agreement”), and the
Holder shall not be responsible in any way for the performance of the
obligations of any Other Holders under any Other Agreement. Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto or any Other Holder pursuant to any Other Agreement, shall be deemed to
constitute the Holder or any Other Holder as, and the Company acknowledges that
the Holder and the Other Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holder and any Other Holder are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Exchange Documents, any other agreement or any
matters, and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group or entity, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Exchange Documents and any Other Agreement. The decision of
the Holder to acquire the Securities pursuant to the Exchange Documents has been
made by the Holder independently of any Other Holder. The Holder acknowledges
that no Other Holder has acted as agent for the Holder in connection with the
Holder making its acquisition hereunder and that no Other Holder will be acting
as agent of the Holder in connection with monitoring the Holder’s Securities or
enforcing its rights under the Exchange Documents.  The Company and the Holder
confirm that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any of the Other Agreements, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. To the extent that any of the Other Holders and the
Company enter into the same or similar documents, all such matters are solely in
the control of the Company, not the action or decision of the Holder, and would
be solely for the convenience of the Company and not because it was required or
requested to do so by the Holder or any Other Holder.  For clarification
purposes only and without implication that the contrary would otherwise be true,
the transactions contemplated by the Exchange Documents include only the
transaction between the Company and the Holder and do not include any other
transaction between the Company and any Other Holder.
 
j.    Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Other Holder in any Other Agreement, is or will be more
favorable to such Other Holder than those of the Holder and this Agreement.  If,
and whenever on or after the date hereof, the Company desires to enter into an
Other Agreement, then (i) the Company shall provide prior written notice thereof
to the Holder and (ii) upon execution by the Company and such Other Holder of
such Other Agreement, the terms and conditions of this Agreement, the Other
Agreement and the Securities (other than any limitations on conversion set forth
therein) shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Other Agreement,
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Agreement or
the Securities (as the case may be) shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder.
 
k.   Reporting Status.  Until the date on which none of the Securities are
outstanding, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the Company shall continue to timely file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise no longer require or permit such filings.


 
-7-

--------------------------------------------------------------------------------

 
 
l.     Listing.  The Company shall use reasonable best efforts to promptly
secure the listing or designation for quotation (as the case may be) of all of
the Shares and the Conversion Shares upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as the case may be) (subject to official notice of
issuance) (but in no event later than the date of this Agreement) and shall use
reasonable best efforts to maintain such listing or designation for quotation
(as the case may be) of all Shares and Conversion Shares from time to time
issuable under the terms of this Agreement on such national securities exchange
or automated quotation system.  The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market,
the Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”).  Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 8(l).
 
m.     Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement.  The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.


(Signature Pages Follow)


 
-8-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


MAJESCO ENTERTAINMENT COMPANY






By:____________________________________
Name:
Title:




HOLDER:  [_________]


 
 


By:____________________________________


 
Election to Received Preferred Stock: (check here)__________

 
Election for Beneficial Ownership Limitation of the Series D Preferred Stock to
immediately be 2.49% ______





 
Address for Notices:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
Address for delivery of Securities:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
-9-

--------------------------------------------------------------------------------

 
 
SCHEDULE A


 
 
 
 
 
 
Name and Address
of Holder
 
 
 
 
 
 
 
Number of Warrants to be Exchanged
 
 
 
 
 
 
Number of Shares of Common Stock to be Issued
 
 
 
 
 
 
Number of Shares of Series D Preferred Stock to be Issued
 
     



 
 
 
-10-

 